   Case 1:19-cv-00101-JRH-BKE Document 24 Filed 10/06/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




RENASANT BANK,                      * •
                                     ic


           Plaintiff,               *
                                     ★


    V.                              *                 CV 119-101
                                     ★


GOODMAN MANAGEMENT, LLC;            *
GOOD BAKERY, LLC;                   *
HALANA GOODMAN; and                 *
STEVEN GOODMAN,                      *
                                     ★


           Defendants.               *




                                ORDER




    Before the Court is Plaintiff's unopposed Dismissal with

Prejudice. (Doc. 23.)        Upon consideration, dismissal is proper

under Federal Rule of Civil Procedure 41(a).                IT IS THEREFORE

ORDERED   that Plaintiff's claims         are   DISMISSED   WITH   PREJUDICE.


The Clerk is directed to CLOSE this case.


    ORDER    ENTERED    at   Augusta,     Georgia,    this            day   of

October, 2020.




                                                     , CHIEF JUDGE
                                  UNITED STATES DISTRICT COURT
                                          lERN DISTRICT OF GEORGIA
